Case 3:18-cv-00097-GEC Document 31 Filed 11/12/19 Page 1 of 3 Pageid#: 694




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                      CHARLOTTESVILLE DIVISION

____________________________________
                                    )
                                    )
MICHAEL DONALDSON,                  )
                                    )
      Plaintiff,                    )
                                    )
            v.                      )         Case No.: 3:18CV00097
                                    )
TRAE FUELS, LLC., et al.            )
                                    )
      Defendants.                   )
                                    )
____________________________________)

   DEFENDANTS’ MOTION FOR ONE-DAY ENLARGMENT OF TIME TO
     FILE REPLY BRIEF IN SUPPORT OF MOTION FOR SUMMARY
                          JUDGMENT

      Pursuant to Fed. R. Civ. P. 6, Defendants Trae Fuels, LLC and EnviroTech

Services, Inc. hereby move for a one-day enlargement of time within which to file

their reply in support of their motion for summary judgment. In support of the

motion, Defendants show the Court the following:

   1. Defendants filed their motion for summary judgment on October 31, 2019;

   2. Pursuant to the modified briefing scheduled agreed by the parties and

      approved by the Court, Plaintiff timely filed his opposition on November 11;

   3. The opposition attaches 80 separate exhibits consisting of 392 pages of

      documents and transcripts;

   4. Due to the large number of exhibits to be reviewed, the Defendants

      respectfully request that the Court enlarge the time within which Defendants

                                     Page 1 of 3
Case 3:18-cv-00097-GEC Document 31 Filed 11/12/19 Page 2 of 3 Pageid#: 695




     may file their reply memorandum by one day. Defendants request

     permission to file their reply brief on Monday, November 18 rather than

     Friday, November 15.

  5. Because the hearing on the motion has now been set for November 25, the

     briefing will be completed one week in advance of the hearing.

  6. Plaintiff’s counsel did not respond to a request to consent to the relief

     requested herein.

     For good cause shown the motion should be granted.


Dated: November 12, 2019.

                                Respectfully submitted,


                                 /s/ Jackson S. Nichols
                                 _______________________
                                 Jackson S. Nichols, Esq.
                                 (VSB # 87225)
                                 Cohen Seglias Greenhall Pallas & Furman PC
                                 1828 L. Street, N.W.
                                 Suite 705
                                 Washington, D.C. 20036
                                 (202) 466-4110
                                 JNichols@CohenSeglias.com


                                    --and—




                                     Page 2 of 3
Case 3:18-cv-00097-GEC Document 31 Filed 11/12/19 Page 3 of 3 Pageid#: 696




                                  /s/ Lars H. Liebeler
                                  _______________________

                                 Lars H. Liebeler, Esq. (admitted pro hac vice)
                                 Lars Liebeler PC
                                 1828 L. Street, N.W.
                                 Suite 705
                                 Washington, D.C. 20036
                                 (202) 774-1510
                                 LLiebeler@LHL-LawFirm.com


                           CERTIFICATE OF SERVICE

       This is to certify that I have on November 12, 2019 served all the parties in

this case with this Motion for Enlargement of Time in accordance with the

notice of electronic filing (“ECF”), which was generated as a result of electronic

filing in this court.



                                        /s/ Lars H. Liebeler
                                        ________________________
                                        Lars H. Liebeler, Esq.




                                      Page 3 of 3
